918 F.2d 957
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lewis J. KOTHE, Plaintiff-Appellant,v.CITY OF ELYRIA, Joseph E. Cirigliano, Adrian F. Betleski,Gregory A. White, Robert A. Nagy, Lorain Board of CountyCommissioners, George I. Koury, Leonard P. Reichlin, HerbertJ. Jacoby, Defendants-Appellees.
No. 90-3304.
United States Court of Appeals, Sixth Circuit.
Nov. 27, 1990.

Before KRUPANSKY, RALPH B. GUY, Jr. and SUHRHEINRICH, Circuit Judges.

ORDER

1
Lewis J. Kothe, an Ohio prisoner proceeding without benefit of counsel, appeals from the order of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Kothe, seeking 100 million dollars, brought suit against two Lorain County [Ohio] judges, two county prosecutors, three county commissioners, the county's board of commissioners and the city of Elyria.  Kothe challenged the constitutionality of his state court conviction for murdering his 84 year-old mother.


3
Upon motions by the defendants, the district court dismissed Kothe's complaint pursuant to Fed.R.Civ.P. 12(b)(6).  Upon review, we find no error.


4
Judges engaged in adjudicatory functions are absolutely immune from suit for liability in damages.   Forrester v. White, 484 U.S. 219, 226-27 (1988);  Pierson v. Ray, 386 U.S. 547, 553-54 (1967).


5
Prosecutors, too, are cloaked with immunity from liability in damages for all decisions to prosecute except those "deliberately based upon an unjustifiable standard such as race, religion, or other arbitrary classification."   Wayte v. United States, 470 U.S. 598, 608 (1985);  see Imbler v. Pachtman, 424 U.S. 409, 430 (1976).  Finally, Kothe's allegations against the remaining defendants are conclusory.   Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987).


6
Accordingly, we hereby grant Kothe's motion to proceed in forma pauperis and affirm the order of the district court for the reasons set forth in the court's memorandum and order dated February 15, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.